Case 19-40067-elm11 Doc 234 Filed 04/10/19                      Entered 04/10/19 12:39:28              Page 1 of 3



Michael McConnell
Texas Bar I.D. 13447300
michael.mcconnell@kellyhart.com
Nancy Ribaudo
Texas Bar I.D. 24026066
nancy.ribaudo@kellyhart.com
KELLY HART & HALLMAN LLP
201 Main Street, Suite 2500
Fort Worth, Texas 76102
Telephone:       817/332-2500
Telecopy:        817/878-9774

Counsel for Debtors

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

In Re:                                 §
                                       §                                Case No. 19-40067-11
SOVRANO, LLC, et al.,1                 §
                                       §                                Chapter 11
      Debtors.                         §
                                       §                                (Jointly Administered)
______________________________________ §

                                 NOTICE OF STATUS CONFERENCE
                                     [Related to Docket No. 125]

         PLEASE TAKE NOTICE that a status conference has been scheduled for April 12,

2019 at 9:30 a.m. (Central Time) before the Honorable Edward L. Morris, United States

Bankruptcy Judge, at the United States Bankruptcy Court for the Northern District of Texas-Fort

Worth Division, 501 West Tenth Street, Room 204, Fort Worth, Texas 76102. Interested parties

may call Court Call at (866) 582-6878 at least one day prior to the conference in order to arrange

telephonic access to the conference.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are as follows: Sovrano, LLC (1470); Mr. Gatti’s, LP (0879); Gatti’s Great Pizza, Inc. (6061); Gigi’s
    Cupcakes, LLC (8356); Gigi’s Operating, LLC (0621); Gigi’s Operating II, LLC (8396); and KeyCorp, LLC
    (1251).


NOTICE OF STATUS CONFERENCE                                                                              PAGE 1 OF 3
Case 19-40067-elm11 Doc 234 Filed 04/10/19           Entered 04/10/19 12:39:28       Page 2 of 3



Dated: April 10, 2019                               Respectfully submitted,


                                             By:    /s/ Nancy Ribaudo
                                                    Michael A. McConnell
                                                    Texas Bar I.D. 13447300
                                                    michael.mcconnell@kellyhart.com
                                                    Nancy Ribaudo
                                                    Texas Bar I.D. 24026066
                                                    nancy.ribaudo@kellyhart.com
                                                    KELLY HART & HALLMAN LLP
                                                    201 Main Street, Suite 2500
                                                    Fort Worth, Texas 76102
                                                    Telephone:    817/332-2500
                                                    Telecopy:     817/878-9774

                                                    Counsel for Debtors

                                CERTIFICATE OF SERVICE

       I hereby certify that, on April 10, 2019, a true and correct copy of the foregoing
document was served on all parties receiving notice via the Court’s electronic notification system
and via e-mail on the parties listed below:

Erin Schmidt
Office of the United States Trustee
1100 Commerce Street
Dallas, TX 75242
Erin Schmidt2@usdoj.gov
        Office of the U.S. Trustee

Eric Taub
Waller Lansden Dortch & Davis, LLP
100 Congress Ave., Suite 1800
Austin, TX 78701
eric.taube@wallerlaw.com
        Counsel for MTY Franchising USA, Inc.

Toby Gerber
John Schwartz
Norton Rose Fulbright US LL
2200 Ross Avenue, Suite 3600
Dallas TX 75201-7932
toby.gerber@nortonrosefulbright.com
john.schwartz@nortonrosefulbright.com




NOTICE OF STATUS CONFERENCE                                                             Page 2 of 3
Case 19-40067-elm11 Doc 234 Filed 04/10/19            Entered 04/10/19 12:39:28   Page 3 of 3



and

Edward J. Nazar
Hinkle Law Firm, LLC
1617 North Waterfront Parkway, Suite 400
Wichita, KS 67206-6639
enazar@hincklaw.com
       Counsel for Equity Bank

Jeff Carruth
Weycer, Kaplan, Pulaski & Zuber, P.C.
3030 Matlock Road, Suite 201
Arlington, TX 76015
jcarruth@wkpz.com
        Attorney for Happy State Bank

Jeffrey Cohen, Esq.
Anthony Garcia, Esq.
Cohen, LLLC
1600 Broadway, Suite 1660
Denver, CO 80202
jcohen@cohentrial.com
agarcia@xcohentrial.com
        Attorneys for Certain Objecting Franchisees


                                                      /s/ Nancy Ribaudo
                                                      Nancy Ribaudo




NOTICE OF STATUS CONFERENCE                                                         Page 3 of 3
